       Case 1:17-cv-09930-BCM Document 112 Filed 12/05/19 Page 1 of 1




Littler
                                                                   Littler Mendelson, PC
                                                                   900 Third Avenue
                                                                   New York, New York 10022




 MEMO ENDORSED
December 5, 2019
                                                                   Paul R. Piccigallo
                                                                   212.497.6842 direct
                                                                   212.583.9600 main
                                                                   631 .850.5363 fax
                                                                   PPiccigallo@littler.com




VIAECF
                                                    A~                              ~              D
Honorable Barbara Moses
United States Magistrate Judge, S.D.N.Y.            Barbara Moses, U.S.M.J.
United States Courthouse                            November 5, 2019
500 Pearl Street
New York, NY 10007-1312

Re:     Elizabeth Rodriquez v. Castle Check Cashing Corp., et al.
        U.S. District Court, S.D.N.Y. , Civil Docket No. 17-CV-9930 (GHW)

Dear Judge Moses:

This firm represents Castle Check Cashing Corp. ("Castle Check" or "the Company") , George
                                      ·                              ·       roT,mc,n          ·

Check as "Defendants") in the above-referenced action. We write, with Plaintiff's consent, to
request a brief extension of time, from December 6 to December 12, to respond to the Court's
Order Rescheduling Fairness Hearing dated December 4 , 2019 (DKT 110).

Counsel for the respective parties have conferred regarding the Court's Order. However, the
undersigned counsel is unable to discuss the Court's Order with Castle Check's President and
Co-owner, as he currently is out of the country without e-mail access until next week. As such ,
the undersigned counsel requests a brief extension of time to enable counsel to discuss the
matter with Castle Check. This is Defendants' first request for an extension of time to respond
to Your Honor's Order dated December 4 , 2019.

Defendants appreciate Your Honor's consideration of this matter.

Respectfully submitted ,

Isl Paul R. Piccigallo                             USDCSDNY
Paul R. Piccigallo                                 DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC#: _ _ _ _.....---+-- -
                                                 ;j DATE:FILED: 1 i.        /   s   j'   l9_
cc:     All counsel of record (via ECF)
